DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2008/0153245) in view of Aleksov (US 2020/0006258).
Regarding claim 1, Lin discloses a metal insulator metal (MIM) structure, comprising: a substrate (Fig. 2g, numeral 70); an oxide layer (72) formed over the substrate (70); a first metal layer (76) formed over the oxide layer (72); a dielectric layer (80) formed over the first metal layer (76); a second metal layer (82) formed over on the dielectric layer (80); and one or more interconnect structures (92) electrically connected to the first and second metal layers (82); (76).

Aleksov however discloses wherein the first metal layer (Fig.5C, numeral 515) comprises a plurality of mandrels ([0053]) formed on a surface of the first metal layer (515) and that the dielectric layer (513) formed over the plurality of mandrels. Aleksov further discloses that plurality of mandrels is formed to reduce footprint of the capacitor ([0053]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Lin with Aleksov to have the first metal layer comprises a plurality of mandrels formed on a surface of the first metal layer and that the dielectric layer formed over the plurality of mandrels and wherein the plurality of mandrels have an aspect ratio of a height to a width between ranges about 1 to about 30 for the purpose providing additional surface area without increasing the footprint of the capacitor (Aleksov, [0053]).
Regarding claim 2, Lin discloses wherein the first metal layer comprises one or more metal sublayers ([0021]).
Regarding claim 3, Lin discloses wherein the first metal layer comprises titanium nitride ([0021]).
Regarding claim 4, Lin discloses wherein the dielectric layer (80) has a dielectric constant between about 3.9 and about 1000 ([0022]; note: silicon oxide).
Regarding claim 5, Lin in view of Aleksov does not explicitly disclose wherein a height of the plurality of mandrels ranges from about 10 nm to about 300 nm.
Aleksov however discloses that plurality of mandrels is formed to reduce footprint of the capacitor ([0022]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to adjust height of the plurality of mandrels to be in the claimed range for the purpose reducing footprint of the capacitor.
Regarding claim 6, Lin in view of Aleksov does not explicitly disclose wherein a space between the plurality of mandrels ranges from about 10 nm to about 100 nm.  
Aleksov however discloses that plurality of mandrels is formed to reduce footprint of the capacitor ([0022]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to adjust space between the plurality of mandrels to be in the claimed range for the purpose reducing footprint of the capacitor.
Regarding claim 8, Lin in view of Aleksov does not explicitly disclose wherein a pitch between the plurality of mandrels ranges from about 38 nm to about 100 nm. 
Aleksov however discloses that plurality of mandrels is formed to reduce footprint of the capacitor ([0022]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to adjust the pitch between the plurality of mandrels to be in the claimed range for the purpose reducing footprint of the capacitor.
 Regarding 9, Aleksov discloses wherein the second metal layer (Fig.5C, numeral 516)  is formed over a portion of the plurality of mandrels (515).  
Regarding claim 10, Aleksov discloses an other dielectric layer (Fig.5C, numeral 510) surrounding the one or more interconnect structures (512).  
Regarding claim 11, Aleksov discloses wherein the space between the plurality of mandrels is different from an other space between the plurality of mandrels.  
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Aleksov as applied to claim 1 above, and further in view of Choi (US 2011/0165751).
Regarding claim 12, Lin in view of Aleksov does not disclose wherein one of the plurality of mandrels intersects with an other one of the plurality of mandrels from a top-down view.
Choi however discloses wherein one of the plurality of mandrels (Fig. 2C, numeral 115) intersects with an other one of the plurality of mandrels (115) from a top-down view (Fig. 2C, (i)).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Lin with Choi to have one of the plurality of mandrels intersects with an other one of the plurality of mandrels from a top-down view for the purpose increasing the capacitance of the capacitor (Choi, [0004], [0005]).
Allowable Subject Matter
Claims 18-25 are allowed.
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The search of the prior art does not disclose or reasonably suggest wherein the first interconnect structure is in contact with the plurality of mandrels; and a second interconnect structure electrically connected to the second metal layer as required by claim 18.
The search of the prior art does not disclose or reasonably suggest wherein the second metal layer comprises a second plurality of mandrels between the first plurality of mandrels; a capping layer formed over the capacitor structure and in contact with the second plurality of mandrels as required by claim 21.
The search of the prior art does not disclose or reasonably suggest wherein the oxide layer comprises another plurality of mandrels as required by claim 26.
Response to Arguments
Applicant's arguments filed 11/17/2021 have been fully considered but they are not fully persuasive. 
Applicant’s arguments that Aleksov does not disclose the limitaiton “wherein the plurality of mandrels have an aspect ratio of a height to a width between ranges about 1 to about 30” are not persuasive because of the following reasons.  First, Aleksov discloses that the plurality of mandrels are formed to reduce footprint of the capacitor ([0053]). Second, Aleksov discloses that mandrels provide additional surface are ([0053]).  Thus, one of ordinary skill in the art would adjust an aspect ratio of a plurality of mandrels to be in the claimed range for the purpose of reducing footprint of the capacitor.
Applicant’s arguments, with respect to claims 18-25 have been fully considered and are persuasive.  The previous rejections of claims have been withdrawn. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849. The examiner can normally be reached Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIA SLUTSKER/           Primary Examiner, Art Unit 2891